IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: November 07, 2019.

                                                           __________________________________
                                                                     TONY M. DAVIS
                                                           UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

IN RE:                                          §   CASE NO. 19-10926-tmd
ORLY GENGER                                     §   CHAPTER 7
       Debtor.                                  §

                              ORDER TRANSFERRING CASE

       On October 31, 2019, the Court held a hearing on Creditor Sagi Genger’s request to transfer

this bankruptcy case to the Southern District of New York [ECF NO. 32]. For the reasons stated

on the record in its oral ruling on November 5, 2019, the Court finds that this case, and the

associated adversary proceedings, should be transferred to the Southern District of New York.

       ACCORDINGLY, IT IS THEREFORE ORDERED that this bankruptcy case and the

associated adversary proceedings are transferred to the Southern District of New York.

       IT IS FURTHER ORDERED that all documents that were filed under seal in this case will

be sent to the Southern District of New York.

                                                # # #




                                                1
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: boydl                        Page 1 of 2                          Date Rcvd: Nov 07, 2019
                                      Form ID: pdfapac                   Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 09, 2019.
db             +Orly Genger,    210 Lavaca St.,    Unit 1903,    Austin, TX 78701-4582
aty            +John Dellaportas,    Emmet Marvin & Martin LLP,     120 Broadway 32nd FL,
                 New York, NY 10271-3291
aty            +Michael Bowen,    Kasowitz Benson Torres LLP,     1633 Broadway,    New York, NY 10019-6708
intp           +D&K GP LLC,    c/o Jordan Holzer & Ortiz, PC,     500 N. Shoreline Blvd.,    Suite 900,
                 Corpus Christi, TX 78401-0341
intp            Dalia Genger,    c/o Jordan, Holzer & Ortiz,     500 N SHORELINE BLVD,    STE 900,
                 CORPUS CHRISTI, TX 784010341
cr             +SureTec Insurance Company,    Clark Hill Strasburger,     901 Main St #6000,
                 Dallas, TX 75202-3748
cr              TPR Investment Associates, Inc.,     c/o Streusand Landon Ozburn & Lemmon,
                 1801 S. MoPac Expressway,    Suite 320,    Austin, TX 78746
17809177       +Arie Genger,    19111 Collins Ave.,    Apt. 706,    Sunny Isles, FL 33160-2379
17814731       +Eric Herschmann,    c/o Raymond Battaglia,     66 Granburg Circle,    San Antonio TX 78218-3010
17809178       +Eric Herschmann,    210 Lavaca St., Unit 1903,     Austin, TX 78701-4582
17809180       +Kasowitz, Benson, Torres LLP,     c/o Daniel Benson Esq,    1633 Broadway 21st Fl,
                 New York NY 10019-6708
17809181       +Sagi Genger,    c/o John Dellaportas,    Emmt Marvin & Martin LLP,     120 Broadway 32nd Fl,
                 New York NY 10271-3291
17817649        Sagi Genger,    c/o Sabrina Streusand,    Streusand Landon Ozburn & Lemmon LLP,
                 1801 S Mopac Expwy #320,    Austin TX 78746
17844191       +SureTec Insurance Co,    c/o Clark Hill Strasburger,     901 Main St #6000,    Dallas TX 75202-3748
17842213       +The Orly Genger 1993 Trust,     c/o Jay H Ong,    Munsch Hardt Kopf & Harr PC,
                 303 Colorado St #2600,    Austin TX 78701-0021
17809183       +Zeichner Ellman & Krause LLP,     1211 Avenue of the Americas,     40th Floor,
                 New York, NY 10036-6149

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
17817589       +E-mail/Text: dwilliamson@coxsmith.com Nov 08 2019 01:32:36      Arie Genger,
                 c/o Deborah D. Williamson,   Dykema Gossett PLLC,    112 East Pecan St #1800,
                 San Antonio, TX 78205-1521
17809179        E-mail/Text: cio.bncmail@irs.gov Nov 08 2019 01:34:20      Internal Revenue Service,
                 P.O. Box 21126,   Philadelphia, PA 19114
17809182       +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Nov 08 2019 01:35:19      United States Trustee,
                 903 San Jacinto, Ste. 230,   Austin, TX 78701-2450
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Michael Bowen,   Kasowitz Benson Torres LLP,   1633 Broadway,                      New York, NY 10019-6708
                                                                                                                 TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 09, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 7, 2019 at the address(es) listed below:
              Aaron Michael Kaufman    on behalf of Creditor Arie Genger akaufman@dykema.com,
               dandreacchi@dykema.com;pelliott@dykema.com
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Constantine "Dean" Pamphilis    on behalf of Interested Party  Kasowitz Benson Torres LLP
               DPamphilis@kasowitz.com, courtnotices@kasowitz.com
              Danielle Nicole Rushing    on behalf of Creditor Arie Genger drushing@dykema.com,
               lvasquez@dykema.com;docketsat@dykema.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
District/off: 0542-1          User: boydl                 Page 2 of 2                  Date Rcvd: Nov 07, 2019
                              Form ID: pdfapac            Total Noticed: 19


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Eric J. Taube    on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Plaintiff    Michael Oldner, as Trustee of The Orly Genger 1993 Trust
               jong@munsch.com, amays@munsch.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Michael Paul Bowen    on behalf of Creditor    Kasowitz Benson Torres LLP mbowen@kasowitz.com,
               courtnotices@kasowitz.com
              Michael Paul Bowen    on behalf of Interested Party    Kasowitz Benson Torres LLP
               mbowen@kasowitz.com, courtnotices@kasowitz.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija     rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Creditor    SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com, yvette.squirrell@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Plaintiff Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Sabrina L. Streusand    on behalf of Creditor    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Plaintiff    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Shelby A. Jordan    on behalf of Interested Party    D&K GP LLC sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Plaintiff    D&K GP LLC sjordan@jhwclaw.com, ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Interested Party Dalia Genger sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Plaintiff Dalia Genger sjordan@jhwclaw.com, ecf@jhwclaw.com
              Thomas A Pitta    on behalf of Creditor Sagi Genger tpitta@emmetmarvin.com
              United States Trustee - AU12    ustpregion07.au.ecf@usdoj.gov
                                                                                               TOTAL: 23
